Title: To Thomas Jefferson from George Washington, 12 April 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Mount Vernon April 12 1793.

Your letter of the 7 instant was brought to me by the last Post. War having actually commenced between France and Great Britain, it behoves the Government of this Country to use every means in it’s power to prevent the citizens thereof from embroiling us with either of those powers, by endeavouring to maintain a strict neutrality. I therefore require that you will give the subject mature consideration, that such measures as shall be deemed most likely to effect this desirable purpose may be adopted without delay; for I have understood that vessels are already designated as Privateers, and preparing accordingly.
Such other measures as may be necessary for us to pursue agains events which it may not be in our Power to avoid or controul, you will also think of, and lay them before me at my arrival in Philadelphia, for which place I shall set out Tomorrow; but will leave it to the advices which I may receive tonight by the Post, to determine whether it is to be by the most direct Rout, or by the one I proposed to have come—that is, by Reading, the Canals between the Rivers of Pennsylvania, Harrisburgh, Carlisle &ca. With very great esteem & regard I am, Dear Sir, Your mo: hble Servt.

Go: Washington

